United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, JOHN F. KENNEDY
AIRPORT, Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0872
Issued: October 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 13, 2017 appellant, through counsel, filed a timely appeal from a
September 22, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish hearing loss due to
noise exposure in his federal job duties.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel argued that the medical evidence submitted was sufficient to establish
that appellant’s hearing loss was causally related to his federal noise exposure and that the claim
was clearly compensable.
FACTUAL HISTORY
On October 29, 2014 appellant, then a 55-year-old ramp clerk, filed an occupational
disease claim (Form CA-2) alleging hearing loss and ringing in both ears. He noted working on
the airfield with no hearing protection and also earlier working as a clerk under a “SAC” sorter.
Appellant indicated that he first became aware of his hearing loss on July 16, 2011 and first
attributed his condition to his employment on that date. Appellant’s supervisor noted that
appellant’s hearing protection was provided for all ramp clerks and that, while working under the
“SAC” sorter, he could have asked for hearing protection. He indicated that appellant first
reported his condition on October 29, 2014.
Appellant asserted that his hearing loss began in 2010 and that employing establishment
hearing tests supported his hearing loss. He worked at the employing establishment for 33 years
as a “SAC” sorter and on the ramp around aircraft. Appellant alleged that he had no hearing
problems prior to his employment with the employing establishment.
In support of his claim, appellant submitted a report dated October 8, 2014 from
Dr. Joseph M. Capo, a Board-certified otolaryngologist. Dr. Capo reported that appellant had
worked for over 30 years at the airport on the ramps and was exposed to significant noise of jet
engines. He reviewed an audiogram taken in conjunction with his examination and found
bilateral moderate-to-severe sensorineural hearing loss especially in the high tones. Dr. Capo
diagnosed bilateral sensorineural hearing loss causally related to excessive noise at the
employing establishment. He also noted that appellant reported bilateral tinnitus.
Appellant submitted an audiological report dated October 8, 2014 from the employing
establishment. This report indicated that appellant had 8.25 percent binaural hearing loss in
2014.
On January 6, 2015 OWCP requested additional factual and medical information from
the employing establishment and appellant. It requested that appellant provide a list of his
employment history, noise exposure, and the date he first noticed his hearing loss. OWCP
requested that the employing establishment provide the location of job sites, the sources of
exposure to noise, the decibel and frequency level for each job site, and a copy of all medical
examinations pertaining to hearing or ear problems. It also requested that the employing
establishment provide the date of last exposure to employment-related noise.
Appellant responded on January 14, 2015 and listed his employment from 1981 through
November 2014 at the employing establishment. He noted that he worked under the “SAC”
sorter from February 1984 through June 2004 and that from June 2004 through November 2014
he worked as a ramp clerk on the airfield exposed to jet engine noise. Appellant alleged that he
never received hearing protection and that he requested this protection on numerous occasions.
He indicated that the employing establishment hearing test in 2010 provided documentation of
his hearing loss, but that he did not perceive his loss of hearing at that time. Appellant began to

2

notice his hearing loss while watching television and conversing. He reported that he received
yearly hearing tests from the employing establishment and that on two occasions his results were
retested by outside physicians. Appellant advised that he had retired from the employing
establishment and denied any hobbies which involved loud noise exposure.
The employing establishment responded to OWCP’s request for information on
February 4, 2015. Appellant’s supervisor indicated that appellant worked on the air field ramp
approximately one hour a day. He also noted that appellant worked as a dispatch clerk under the
“SAC” sorter machine. Appellant’s supervisor acknowledged that appellant was exposed to
noise from airplanes both on the air field and under the “SAC” sorter machine. He indicated that
earmuffs were provided by the employing establishment and the airline. Appellant’s supervisor
confirmed that appellant had retired on November 29, 2015.
The employing establishment submitted three reports addressing noise monitoring. The
first was dated August 12, 2009. In this report, the employing establishment noted that the
action level of 85 decibels had been set by the Occupational Health and Safety Administration
(OSHA) to protect workers from the health effects of noise on hearing, but that individual
susceptibility to noise levels may not always guarantee no hearing loss. The employing
establishment noted that exterior ramp operations and other areas ranged between 85.1 and 103.9
decibels and external ramp operations had the potential of exceeding the OSHA action level
when aircraft operated in close proximity to the tug drivers.
The second report, dated February 8, 2011, reported four areas within the employing
establishment building which exceeded 85 decibels, including the floor strapping machine, the
Jogger, the floor drivers, and paging on the intercom from December 1 through 8, 2010. The
jitney drivers who transported post containers were also exposed to more than 85 decibels. The
report recommended that hearing protection be made available to tug and jitney drivers. All
work areas with high noise potential had not been assessed, however, due to process shut down
during the noise assessment. The report further noted that fluctuations in aircraft activities on
exterior ramps and the condition of the load of containers being pulled could also affect noise
levels experience by the drivers. The maximum continuous noise approached 115 decibels.
The third report, dated August 14, 2012, found that, on the date of testing May 23, 2012,
noise levels did not exceed 85 decibels. This report indicated that all jitney drivers were enrolled
in a hearing conservation program. The report noted that the peak noise on the loading dock was
80.3 decibels, but that there was limited activity on the loading dock and that the peak level was
recorded when the intercom was operating. The report recommended continuing jitney drivers
on the hearing conservation program.
The employing establishment submitted an audiogram log. Appellant did not have a
baseline test, but his last audiogram taken by the employing establishment was dated
July 16, 2011.
By decision dated September 22, 2016, OWCP denied appellant’s claim for work-related
hearing loss. It found that appellant had not provided sufficient details regarding his
employment history prior to January 1981 and had not provided information regarding any

3

military service. OWCP also noted that appellant had not provided his employing establishment
audiograms.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence, including the fact that the individual is an “employee of the United States” within the
meaning of FECA and that the claim was timely filed within the applicable time limitation
period of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”5 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.
Appellant has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that his hearing loss was causally related to noise exposure in his
federal employment.6 Neither the condition becoming apparent during a period of employment,
nor the belief of the employee that the hearing loss was causally related to noise exposure in
federal employment, is sufficient to establish causal relationship.7
OWCP’s procedures note that hearing loss may result from prolonged exposure to noise
levels above 85 decibels. These procedures further note, “Acoustic trauma may, however, result
from decibel levels below 85 decibels if exposure is sufficiently prolonged. OWCP therefore

3

Id.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

5

20 C.F.R. § 10.5(q).

6

Stanley K. Takahaski, 35 ECAB 1065 (1984); R.J., Docket No. 16-1525 (issued January 9, 2017).

7

Lourdes Harris, 45 ECAB 545, 547 (1994); John W. Butler, 39 ECAB 852 (1988); R.J., id.; D.S., Docket
No. 16-0903 (issued September 8, 2016).

4

does not require that the claimant show exposure to injurious noise in excess of 85 decibels as a
condition to approval of the [hearing loss] claim.”8
ANALYSIS
The Board finds that this case is not in posture for a decision.
OWCP denied appellant’s claim as it found that he failed to provide all the factual
evidence requested.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden of proof to establish his or her claim, OWCP also has
a responsibility in the development of the evidence.9 This is particularly true when the evidence
is of the character normally obtained from the employing establishment or other government
source.10 The evidence regarding the hearing conservation program testing would be in the
possession of the employer.11 20 C.F.R. § 10.118(a) states: “The employer is responsible for
submitting to OWCP all relevant and probative factual and medical evidence in its possession, or
which it may acquire through investigation or other means. Such evidence may be submitted at
any time.”12 OWCP requested that the employing establishment provide copies of all of
appellant’s medical examinations pertaining to hearing or ear problems. The employing
establishment did not respond with this information. It merely provided an audiogram log which
indicated that appellant was last tested for hearing loss by the employing establishment on
July 16, 2011. Once OWCP has begun investigation of a claim, it must pursue the evidence as
far as reasonably possible, particular when such evidence is in the possession of the employing
establishment and is, therefore, more readily accessible to OWCP.13
For these reasons, the Board finds that the case must be remanded to OWCP for further
development. OWCP shall request that the employing establishment provide all records related
to appellant’s participation in the hearing conservation program. After conducting such further
development as it deems appropriate, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.8.a
(September 1996).
9

See Claudia A. Dixon, 47 ECAB 168 (1995).

10

R.E., 59 ECAB 323 (2008); Willie A. Dean, 40 ECAB 1208 (1989).

11

J.C., Docket No. 15-1517 (issued February 25, 2016); T.M., Docket No. 14-1631 (issued December 2, 2014).

12

20 C.F.R. § 10.118(a).

13

J.C., supra note 11.

5

ORDER
IT IS HEREBY ORDERED THAT the September 22, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: October 5, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

